Case 18-13990-JDW         Doc 9    Filed 11/19/18 Entered 11/19/18 11:39:00             Desc Main
                                   Document      Page 1 of 2


_________________________________________________________________________________

                                                    SO ORDERED,



                                                    Judge Jason D. Woodard
                                                    United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________




                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                CHAPTER 13 CASE NO.:

KATTIE MARIE PRESTON                                                  18-13990-JDW

            AGREED ORDER RESCHEDULING § 341 MEETING OF CREDITORS,
             EXTENDING DEADLINE FOR OBJECTING TO CONFIRMATION
                    AND RESETTING CONFIRMATION HEARING

       On consideration before the Court is the Ore Tenus Motion of the Debtor and Locke D.

Barkley, the Chapter 13 Trustee in the above-styled case, to reschedule the § 341 Meeting of

Creditors, extend the deadline for filing objections to confirmation of the Debtor’s Chapter 13 Plan

(the “Plan”), and reset the confirmation hearing. The Court, having considered the same, finds,

that the Ore Tenus Motion should be granted. Therefore,

IT IS ORDERED THAT:

       1.      The § 341 Meeting of Creditors is reset to December 17, 2018, at 11:30 a.m. at the

Oxford Conference Center, 102 Ed Perry Blvd., Oxford, Mississippi 38655.

       2.      The Objection to Confirmation Deadline is extended until December 31, 2018.
Case 18-13990-JDW         Doc 9     Filed 11/19/18 Entered 11/19/18 11:39:00             Desc Main
                                    Document      Page 2 of 2


       3.      The Confirmation Hearing is reset for January 8, 2019, at 1:30 p.m. at the U.S.

Federal Building, 911 Jackson Avenue, Oxford, Mississippi 38655. If no objection is timely filed,

the Plan may be confirmed without a hearing.

       4.      The Debtor shall serve a copy of this Order to all creditors and/or all interested

parties as listed on the most recent CM/ECF creditor mailing matrix in a manner to comply with

the notice provisions of Fed. R. Bankr. P. 2002(a)(9) and (b). Within two (2) days after service,

the Debtor shall file a certificate of service with the court that includes a copy of this Order and a

record of the parties served.

                                       ##END OF ORDER##

 Submitted By:

/s/ Melanie T. Vardaman
ATTORNEYS FOR TRUSTEE
W. Jeffrey Collier (MSB 10645)
Melanie T. Vardaman (MSB 100392)
6360 I-55 North, Suite 140
Jackson, Miss. 39211
(601) 355-6661
ssmith@barkley13.com

Agreed By:


/s/ Robert H. Lomenick
ROBERT H. LOMENICK
Counsel for the Debtor
